NO. 07-11-00074-CR; 07-11-0075-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    MARCH 10, 2011


                        JOSE ANGEL MARTINEZ, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


           FROM THE CRIMINAL DISTRICT COURT NO. 5 OF DALLAS COUNTY;

    NO. F98-29599-L, F01-32449-K; HONORABLE CARTER THOMPSON, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                       ORDER ON ABATEMENT AND REMAND

       Appellant, Jose Angel Martinez, appeals from the trial court’s determination to

proceed to adjudications of guilt for the offenses of aggravated assault with a deadly

weapon and sexual assault on a child.1 Appellant filed notice of appeal on November

22, 2010.     Thus, the appellate record was due to be filed by December 27, 2010.

Neither the clerk’s or reporter’s record was filed by this deadline nor did the clerk or

reporter request an extension of time to file the records.


       1
        Because no clerk’s record has been filed in this case, the identification of the
offenses for which appellant was convicted are as reflected in appellant’s notice of
appeal and docketing statement.
       On February 17, 2011, by order of the Texas Supreme Court, this appeal was

transferred from the Fifth District Court of Appeals to this Court. See TEX. GOV’T CODE

ANN. § 73.001 (West 2005). By separate letters, both dated February 23, 2011, this

Court notified the district clerk and official court reporter that the appellate record in this

case had been due to be filed no later than December 27, 2010, and directed the clerk

and reporter to advise this Court of the status of the records on or before March 7,

2011. We received the reporter’s record on March 7, 2011. However, to date, we have

neither received the clerk’s record nor any response from the clerk to this Court’s

February 23, 2011 directive.


       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 35.3(c). Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the status of the preparation of the clerk’s record, and to enter any order

necessary under the present circumstances to ensure that the clerk’s record is filed as

soon as practicable.


       The trial court shall cause the hearing to be transcribed. In addition, the trial

court shall (1) execute findings of fact and conclusions of law addressing the foregoing

issues, (2) cause a supplemental clerk=s record to be developed containing its findings

of fact and conclusions of law and any orders it may issue relating to this matter, and (3)

cause a reporter=s record to be developed transcribing the evidence and arguments

presented at the aforementioned hearing, if any.         The trial court shall then file the

supplemental clerk=s record and any reporter=s record transcribing the hearing with the

                                              2
clerk of this Court on or before April 7, 2011. Should further time be needed by the trial

court to perform these tasks, same must be requested before April 7, 2011.


      It is so ordered.


                                         Per Curiam


Do not publish.




                                            3